Citation Nr: 0619062	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  

The appellant filed her notice of disagreement to the issues 
decided in the November 2002 rating decision in December 
2002.  The RO denied dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 in a January 2003 decision.  
As the appellant did not file a notice of disagreement to the 
January 2003 decision, it is not currently before the Board.

The issues on appeal were originally adjudicated in a May 
1993 rating decision.  At that time, the appellant, the 
veteran's daughter, was a minor, and the appellant's mother 
pursued the appeal as her guardian.  The appellant's mother 
had signed a power of attorney appointing the Arizona 
Veterans Service Commission as the representative in the 
case.  During this present appeal, the appellant is of 
majority age.  The representative sent the appellant a new 
power of attorney in order to receive consent to continue 
representation of the appellant but did not receive a reply.  
Therefore, by letter dated January 2006, the representative 
withdrew from representation.  The appellant had previously 
been informed by the RO in January 2003 that there was no 
record of her appointing a representative.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for cause 
of death in a May 1993 rating decision.  The appellant was 
notified of this decision and of her appellate rights, but 
did not appeal the denial.  

2.  Evidence obtained since the May 1993 rating decision 
denying service connection for cause of death is new and 
relates to unestablished facts necessary to substantiate the 
claim. 

3.  The veteran did not have a psychiatric disorder, 
including post-traumatic stress disorder, attributable to 
service.

4.  The veteran did not have pancreatic cancer attributable 
to service.

5.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

6.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met. 


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has been received since the May 
1993 decision, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).

4.  The required conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United  
States Code have not been met.  38 C.F.R. § 3.807 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in July 2002, August 2002 and April 2006, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The April 2006 letter provided additional notice 
regarding the five elements of a service-connection claim as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the August 2002 letter, the RO informed the appellant that 
she would need to submit new and material evidence in order 
to reopen her claims and specifically informed her that 
evidence must show that the condition began during service.  
Although the Board does not make a determination as to 
whether this letter is sufficient to meet the requirements of 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), as the Board's decision is favorable in regard to 
reopening the appellant's claims, any deficiency is harmless 
error.  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2002 and August 2002 
letters were issued before the November 2002 rating decision 
which denied the benefits sought on appeal; and, thus, the 
notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.

The appellant's father committed suicide by hanging himself 
in July 1989.  The appellant has asserted that her father's 
suicide was due to a mental disorder incurred in or 
proximately related to his service.  A May 1993 rating 
decision denied the appellant's claims for service connection 
for the veteran's cause of death and education benefits as a 
dependent.  The RO found no evidence of a mental disorder 
while in service and no evidence that the veteran had 
pancreatic cancer, which the appellant had alleged the 
veteran had as a result of exposure to Agent Orange and that 
caused the veteran to commit suicide.  The appellant did not 
appeal the May 1993 decision and it became final.

The Board notes that the RO reopened the veteran's claim in 
its November 2002 rating decision.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as these claims, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the appellant or otherwise 
associated with the claims folder since the May 1993 
decision.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the May 1993 decision, the record contained 
the veteran's service medical record, which did not include 
any indication of depression or other mental disorder.  In 
addition, there were VA medical records indicating treatment 
for drug abuse and depression.  In June 1973, the veteran was 
diagnosed as having passive dependent personality with 
immature features and noted for having depression.  A VA 
medical professional noted in a March 1989 medical record 
that the veteran possessed symptoms from drug and alcohol 
abuse, depression and had a history of post-traumatic stress 
disorder.  Also in the record was a report made by a medical 
examiner after the veteran's suicide.

Since the May 1993 rating decision, additional evidence has 
been obtained.  The appellant and her mother have sent in 
statements in which they provide history of stressors which 
they assert caused the veteran post-traumatic stress 
disorder, and they assert that post-traumatic stress disorder 
was the underlying cause leading the veteran to commit 
suicide.  The appellant and her mother also sent in 
statements in which they assert that the veteran received 
medals for his combat valor.  These assertions are also 
contained in a typed statement that is undated and unsigned.  
The veteran's service records are now also part of the 
record.

The evidence obtained since the May 1993 rating decision 
relates to the unestablished contention that there is a 
connection between the veteran's suicide and some event or 
disorder incurred in service.  The appellant submitted 
statements which detail the veteran's alleged engagement in 
combat and other stressful situations while in service that 
have not previously been submitted.  As such, the evidence is 
not cumulative or redundant of previously submitted evidence.  
The Board concludes that the evidence is both new and 
material.  The claims are reopened.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The veteran's death certificate shows that the immediate 
cause of death was the veteran hanging himself from a sheet 
in a storage locker.  A toxicological examination found that 
the veteran's ocular fluid contained 0.18% alcohol.  

The veteran filed a claim for entitlement to service 
connection for a nervous condition and drug use in November 
1973.  By an April 1974 rating decision, the RO denied the 
claims as they found no evidence of a diagnosis, treatment or 
complaint of a nervous condition during service and noted 
that the veteran's drug use was due to the veteran's willful 
action and not a disability for which compensation may be 
paid.  

Since that time, no objective evidence has been obtained 
which indicates that the veteran experienced depression or 
other mental disorder while in service, and therefore, the 
Board finds that the veteran did not have a psychiatric 
disorder attributable to service.  In an undated letter, the 
appellant's mother asserts that the veteran's depression was 
caused by exposure to Agent Orange.  This same contention is 
contained in an undated, unsigned typed document.  The Board 
notes, however, that depression is not a disability afforded 
the presumption of service connection due to exposure to 
Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309. 

The appellant also asserts that drug and alcohol use 
contributed to the veteran's suicide and that the veteran's 
substance abuse is attributable to the veteran's service.  
The appellant's mother and the writer of an undated, unsigned 
document further assert that the veteran first became 
addicted to drugs because the army gave amphetamines to 
soldiers while in Vietnam.  The record has many notations 
regarding the veteran's drug and alcohol dependencies.  As 
noted by the RO in its April 1974 decision, however, VA will 
not grant compensation for disabilities caused by the abuse 
of drugs.  An injury incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty unless such injury or disease was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.1(m) (2005).  In 
addition, there is no objective evidence to support the 
contention that the Army issued amphetamines to soldiers 
during Vietnam.  Therefore, the Board finds that the 
veteran's drug and alcohol abuse were not attributable to his 
service.

The appellant alleged in the original claim filed in this 
case, that the veteran had pancreatic cancer caused by 
exposure to Agent Orange.  She asserted that this pancreatic 
cancer contributed to his suicide.  Although the RO had 
requested evidence from the appellant that the veteran had 
pancreatic cancer, in the May 1993 rating decision, the RO 
found no connection had been proven as no evidence that the 
veteran had pancreatic cancer had been submitted.  Since May 
1993, the appellant's mother submitted an undated letter in 
which she asserts that, shortly before his death, the veteran 
learned that he only had three very painful year to live.  
This assertion may be a reference to the alleged pancreatic 
cancer, but the record still does not contain any medical 
evidence that the veteran had pancreatic cancer.  As such, 
the Board finds that the veteran did not have pancreatic 
cancer, and the Board finds that there is not a relationship 
between a cancer attributable to service and the veteran's 
suicide.

The Board has reviewed the appellant's allegations that were 
also asserted when she filed her claim in July 1992, when the 
appellant's mother was acting on the appellant's behalf.  In 
the current appeal, the appellant's main contention is that 
the veteran experienced stress as a helicopter gunman while 
in Vietnam.  The Board considers this as a claim that the 
veteran had post-traumatic stress disorder.  The VA medical 
records include a document dated March 1989 that notes that 
the veteran has a history of post-traumatic stress disorder.  
The document, however, does not document the basis for this 
conclusion or the cause of the disorder.  

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.

The appellant asserts that the veteran received an Army 
Commendation Medal for Valor for his service, indicating that 
he was in combat.  An undated, unsigned document notes that 
the veteran received this award for a rescue mission in which 
the veteran was left behind with his gun to provide 
protection to a helicopter as it evacuated troops and 
civilians.  The same document notes that the veteran's 
helicopter was shot down three times, requiring the veteran's 
hospitalization .  The veteran's service records, however, 
indicate that the veteran was a clerk-typist and his medical 
records do not contain evidence of these alleged 
hospitalizations.  Though his service records include 
notation of several awards, including Army Commendation Medal 
for Meritorious Service, there is no notation of the Army 
Commendation Medal for Valor.  The only support for the 
appellant's contention that the veteran experienced a 
stressor while in service are the statements of the 
appellant, the appellant's mother and an unsigned, undated 
document; as neither the appellant or the appellant's mother 
had independent knowledge of the alleged stressor and the 
credibility of the unsigned, undated document cannot be 
verified, the Board finds that there are no corroborated 
stressors.  Therefore, the Board finds that the veteran did 
not have post-traumatic stress disorder attributable to 
service.

In finding that the criteria for service connection for the 
cause of the veteran's death have not been met, the Board has 
relied upon the lack of evidence other than the assertions of 
the appellant, appellant's mother and those contained in an 
undated, unsigned document that the veteran had post-
traumatic stress disorder or other mental disorder which was 
either directly related or proximately related to his 
service, and which caused the veteran to commit suicide.  
There is no evidence in the service or medial record to 
support such a connection.  Therefore, service connection for 
the cause of the veteran's death is denied.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably, but did not have 
a permanent and total service-connected disability at the  
time of his death.  Additionally, the cause of the veteran's 
death is not service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of  
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code and therefore, 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35 is denied. 


ORDER

New and material evidence having been received, a claim of 
service connection for the cause of the veteran's death is 
reopened.  

Service connection for the cause of the veteran's death is 
denied.

Dependents' educational assistance under 38 U.S.C.A. Chapter 
35 is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


